717 S.E.2d 377 (2011)
Rose HUNTER, Administrator of the Estate of Aundrea Tashae Hunter
v.
TRANSYLVANIA COUNTY DEPARTMENT OF SOCIAL SERVICES; County of Transylvania, North Carolina; D'Andre Curry; Carson Griffin; and Norida Moody.
No. 509P10.
Supreme Court of North Carolina.
August 25, 2011.
Sharon Alexander, Hendersonville, for Hunter, Rose.
Sean F. Perrin, Charlotte, for Transylvania Co. Dept. of Social Services, et al.


*378 ORDER

Upon consideration of the petition filed on the 6th of December 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."